DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 6, 26, and 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2005/0130544 to Cheng in view of USPN 5,629,080 to Gupta.

Cheng teaches that the first polymer component has a melt flow rate of 5000 dg/min or less, or alternatively 300 dg/min or less, or alternatively 20 dg/min or less (Cheng, paragraph 0111), such as less than 40 dg/min (Id., paragraph 0160).  Cheng teaches that the second polymer component may comprise an isotactic polypropylene homopolymer, having an MFR greater than 100 dg/min, such as a 1500 MFR homopolymer (Id., paragraphs 0132, 0161), wherein the choice of the second polymer component MFR is used as means of adjusting the final MFR of the blend (Id., paragraph 0132).  

Regarding the claimed titer, surface mass and welding rate, Cheng teaches that the fabrics can be used in the manufacture of hygiene products, such as diapers and medical fabrics (Cheng, paragraph 0174).  Additionally, Cheng suggests that the fabrics can be thermobonded (Id., paragraph 0023).
Gupta teaches a thermally bondable fiber of at least one first component of polypropylene having a melt flow rate of 0.5-30, and at least one second component of polypropylene having a higher melt flow rate (Gupta, Abstract).  Gupta teaches that the polypropylene includes homopolymers (Id., column 6 lines 41-65, Example 1, Table 1).  Gupta teaches that the fiber comprises at least about 3.0% by weight of the first component, such as 5-95%, preferably having a melt flow rate of about 1-25, and that the fiber comprises at least about 3.0% by weight of the second component, such as 5-95% (Id., column 2 lines 12-43).  Gupta teaches that the fiber has a preferable denier per filament of not greater than about 5.0, preferably between about 0.5 and 3.0 (Id., column 8 lines 34-36).  Gupta teaches that the fibers are melt spun to provide continuous filaments-based non-woven fabrics, such as by spun bond processes (Id., column 8 lines 25-33).  Gupta teaches that the composition is spun to form fibers useful in products such as hygienic products comprising at least one absorbent layer and at least one nonwoven fabric of 2, by thermally bonding a web of the fibers using a calendar roll having diamond bond points with a total bond area of about 20% (Id., Example 1).  Note that the total bond area disclosed by Gupta appears to be within the scope of the claimed welding rate.  Gupta teaches that the nonwoven material exhibits superior cross-directional tensile properties, superior elongation, uniformity, loftiness, while coloration and softness, while exhibiting superior mechanical properties (Id., column 6 lines 30-37).  
It would have been obvious to one of ordinary skill in the spunbonded fabric art at the time the invention was made to form the spunbonded fabric of Cheng, wherein the fibers comprise a titer and the fabric comprises a basis weight, such as within the claimed ranges, which is thermally bonded with a bond area, such as within the claimed range, as taught by Gupta, motivated by the desire of forming a conventional spunbonded nonwoven having the desired characteristics, such as superior cross-directional tensile properties and mechanical properties, suitable for the intended application, such as for hygienic products.
Regarding the nonwoven being thermally bondable at the claimed temperature, the prior art combination teaches that in nonwoven processes, the web usually passes through a calender to point bond the web, wherein passage of the unconsolidated nonwoven web through a heated calender at a relatively high temperature is sufficient to anneal the fiber and increase the elasticity of the nonwoven web (Cheng, paragraph 0071).  Additionally, the prior art combination teaches that the thermal annealing of the polymer blend is conducted by maintaining the polymer blends or the articles made from such a blend at temperature, for example, between room temperature to a maximum of 160°C (Id.).  Therefore, the bonding temperature appears to be substantially similar to the thermal annealing temperature.

Regarding claims 29-31, as set forth above, the prior art combination renders obvious the claimed weight ratio.  Additionally, Cheng teaches that at least one layer or the nonwoven fabric may demonstrate anisotropic elongation (Cheng, paragraph 0030), wherein anisotropic behavior refers to fabrics having different properties in different directions (Id., paragraph 0048).  Cheng teaches that the anisotropic behavior typically has elongation in the machine direction substantially less than the elongation in the transverse direction, wherein the term “substantially” means less than 90% (Id.).  Therefore, since the prior art combination teaches a substantially similar non-woven having substantially similar properties as claimed, it is reasonable for one of ordinary skill to expect that the claimed properties naturally flow from the invention of the prior art combination.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicant to prove otherwise.  
Regarding claim 32, Cheng teaches at Table 6C various machine direction elongation and cross direction elongation percentages which are within the claimed range.  Therefore, it would have been obvious to one of ordinary skill in the spunbonded fabric art at the time the invention was made to form the spunbonded fabric of the prior art combination, and adjusting and varying the properties of the non-woven, such as the elongation ratio within the claimed range, motivated .

Claims 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng in view of Gupta, as applied to claims 1-3, 5, 6, 26, and 29-32, and further in view of US Pub. No. 2009/0233510 to Bornermann.
Regarding claims 7-9, the prior art combination does not appear to teach the claimed km of filaments per m2 and perviousness.  However, the prior art combination teaches that the spunbonded fabric is suitable for use as a hygienic article.
Bornermann teaches a lightweight spun-bonded nonwoven fabric made of polyolefin filaments having a titer < 1.6 dtex, the spun-bonded nonwoven fabric having a basis weight ≤ 18 g/m2, and an air permeability of at least 230 m3/(m2 x min) (Bornermann, Abstract).  Bornermann teaches that the filaments are preferably obtained using polyolefins, in particular m-polypropylene, produced by metallocene catalysis (Id., paragraph 0028).  Bornermann teaches that polypropylene produced using metallocene catalysts has a more homogeneous molecular weight distribution of the polymeric units and results in small diameter filaments, even with greatly increased throughput rates (Id., paragraph 0035).  Bornermann teaches that the barrier properties of the nonwoven fabric advantageously stand out with respect to the barrier properties of known nonwoven fabrics, as a titer of ≤ 1.3 dtex provides a product of air permeability and basis weight of less than 5000 g/(m x min) (Id., paragraph 0028).  Bornermann teaches that the nonwoven fabric can be in the form of a laminate composed of at least two spun-bonded nonwoven fabric layers which are thermally bonded, wherein the fabric is suitable for use in personal hygiene articles and wipes (Id., paragraphs 0038, 0040, 0041).  

Regarding the claimed km of filaments per m2, the prior art combination teaches a substantially similar spun-bonded nonwoven, comprising a substantially similar and overlapping basis weight, welding rate, and perviousness as the claimed invention.  Therefore, although the prior art combination does not appear to specifically teach the claimed property, the claimed property appears to naturally flow from the invention of the prior art combination, as the prior art combination teaches a substantially similar structure and composition as claimed.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicant to prove otherwise.  
Alternatively, it would have been obvious to one of ordinary skill in the spun-bonded polypropylene filament art at the time the invention was made to form the spun-bonded polypropylene nonwoven of the prior art combination, and adjusting and varying the amount of filaments per unit area, such as within the claimed range, in order to arrive at the claimed air permeability, motivated by the desire of forming conventional spun-bonded polypropylene nonwoven having barrier properties known in the art as being predictably suitable for similar spun-bonded nonwovens for use in hygiene articles.

It is reasonable for one of ordinary skill in the art to expect that a plurality of nonwoven layers for a multiplied effect, would predictably increase the thickness or weight of the material as desired.  Therefore, it would have been obvious to one of ordinary skill in the spun-bonded polypropylene filament art at the time the invention was made to form the spunbonded polypropylene nonwoven of the prior art combination, wherein the fabric is used in an article comprising a plurality of thermally bonded layers, such as at least five non-wovens, as suggested by the prior art combination and Bornermann, motivated by the desire of forming conventional spun-bonded polypropylene nonwoven laminate having the desired strength, weight and thickness suitable for the intended application.  Note that based on a five-layer laminate, four of the layers are within the scope of the first non-woven and the one remaining layer is within the scope of the claimed second non-woven.  Additionally, the thermally bonded region is within the scope of the claimed fastening area.


Response to Arguments
Applicant's arguments filed September 2, 2021, have been fully considered but they are not persuasive. Applicant argues that Cheng requires the first polymer component having a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER Y CHOI/Primary Examiner, Art Unit 1786